Appellant was convicted for a violation of the prohibition liquor law and his punishment was assessed at a fine of $50 and 30 days' imprisonment in jail. The officers who arrested appellant found a bottle of whisky about one-half full on the person of the appellant. Appellant told the officers that he brought the whisky with him from Bokchito, which was some five or six miles from the place where the arrest was made. According to appellant's own admission he was guilty of violating the prohibition law. The other evidence in the case becomes immaterial in view of defendant's admission. The judgment of the lower court is therefore affirmed. *Page 670